Citation Nr: 0822357	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  07-10 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and observer


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2008, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

For good cause shown, the veteran's motion for advancement on 
the Board's docket has been granted.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2008, the veteran submitted additional evidence 
relating to treatment of his Parkinson's disease.  Then, at 
that veteran's April 2008 hearing, he submitted additional 
evidence and the veteran's representative and spouse stated 
that more evidence would be forthcoming.  Evidence was then 
received later that same month.  Upon review, the evidence 
received by the RO since the last March 2007 statement of the 
case (SOC) consists of ongoing military hospital treatment 
records and reports from the veteran's neurology consultant 
B.P., M.D., addressing the severity of the veteran's 
Parkinson's disease.  Pursuant to 38 C.F.R. § 19.37(a) 
(2007), evidence received at the RO before the case is 
transferred to the Board will be considered by the RO and a 
supplemental statement of the case will be issued unless the 
new evidence is duplicative of evidence previously considered 
or is otherwise not relevant to the appellant's claim.  The 
evidence addressed above was not accompanied by waiver of RO 
consideration.  Furthermore, it is new and it is relevant, so 
it must be considered by the RO in the first instance.

Additional evidence has since been associated with the claims 
file in May 2008.  Upon remand, this evidence should also be 
considered by the RO, prior to issuance of a supplemental 
statement of the case (SSOC).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should review the 
claims file and undertake any development 
it determines to be warranted.

2.  The RO should then re-adjudicate the 
claim for service connection for 
Parkinson's disease.  If the claim is 
denied, the veteran and his representative 
should be issued a Supplemental Statement 
of the Case, and given an opportunity to 
respond before the case is returned to the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




